

 S799 ENR: Protecting Our Infants Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
 fifteenS. 799IN THE SENATE OF THE UNITED STATESAN ACTTo address problems related to prenatal opioid use.1.Short titleThis Act may be cited as the Protecting Our Infants Act of 2015.2.Addressing problems related to prenatal opioid use(a)Review of programsThe Secretary of Health and Human Services (referred to in this Act as the Secretary) shall conduct a review of planning and coordination related to prenatal opioid use, including neonatal abstinence syndrome, within the agencies of the Department of Health and Human Services.(b)StrategyIn carrying out subsection (a), the Secretary shall develop a strategy to address gaps in research and gaps, overlap, and duplication among Federal programs, including those identified in findings made by reports of the Government Accountability Office. Such strategy shall address—(1)gaps in research, including with respect to—(A)the most appropriate treatment of pregnant women with opioid use disorders;(B)the most appropriate treatment and management of infants with neonatal abstinence syndrome; and(C)the long-term effects of prenatal opioid exposure on children;(2)gaps, overlap, or duplication in—(A)substance use disorder treatment programs for pregnant and postpartum women; and(B)treatment program options for newborns with neonatal abstinence syndrome;(3)gaps, overlap, or duplication in Federal efforts related to education about, and prevention of, neonatal abstinence syndrome; and(4)coordination of Federal efforts to address neonatal abstinence syndrome.(c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report concerning the findings of the review conducted under subsection (a) and the strategy developed under subsection (b).3.Developing recommendations for preventing and treating prenatal opioid use disorders(a)In generalThe Secretary shall conduct a study and develop recommendations for preventing and treating prenatal opioid use disorders, including the effects of such disorders on infants. In carrying out this subsection the Secretary shall—(1)take into consideration—(A)the review and strategy conducted and developed under section 2; and(B)the lessons learned from previous opioid epidemics; and(2)solicit input from States, localities, and Federally recognized Indian tribes or tribal organizations (as defined in the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), and nongovernmental entities, including organizations representing patients, health care providers, hospitals, other treatment facilities, and other entities, as appropriate.(b)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall make available on the appropriate Internet Website of the Department of Health and Human Services a report on the recommendations under subsection (a). Such report shall address each of the issues described in subsection (c).(c)ContentsThe recommendations described in subsection (a) and the report under subsection (b) shall include—(1)a comprehensive assessment of existing research with respect to the prevention, identification, treatment, and long-term outcomes of neonatal abstinence syndrome, including the identification and treatment of pregnant women or women who may become pregnant who use opioids or have opioid use disorders;(2)an evaluation of—(A)the causes of, and risk factors for, opioid use disorders among women of reproductive age, including pregnant women;(B)the barriers to identifying and treating opioid use disorders among women of reproductive age, including pregnant and postpartum women and women with young children;(C)current practices in the health care system to respond to, and treat, pregnant women with opioid use disorders and infants affected by such disorders;(D)medically indicated uses of opioids during pregnancy;(E)access to treatment for opioid use disorders in pregnant and postpartum women; and(F)access to treatment for infants with neonatal abstinence syndrome; and(G)differences in prenatal opioid use and use disorders in pregnant women between demographic groups; and(3)recommendations on—(A)preventing, identifying, and treating the effects of prenatal opioid use on infants;(B)treating pregnant women who have opioid use disorders;(C)preventing opioid use disorders among women of reproductive age, including pregnant women, who may be at risk of developing opioid use disorders; and(D)reducing disparities in opioid use disorders among pregnant women.4.Improving data and the public health responseThe Secretary may continue activities, as appropriate, related to—(1)providing technical assistance to support States and Federally recognized Indian Tribes in collecting information on neonatal abstinence syndrome through the utilization of existing surveillance systems and collaborating with States and Federally recognized Indian Tribes to improve the quality, consistency, and collection of such data; and(2)providing technical assistance to support States in implementing effective public health measures, such as disseminating information to educate the public, health care providers, and other stakeholders on prenatal opioid use and neonatal abstinence syndrome.Speaker of the House of RepresentativesVice President of the United States and President of the Senate